In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00151-CR

EX PARTE AMY JACKSON MCCAIG                 §   On Appeal from

                                            §   Criminal District Court No. 3

                                            §   of Tarrant County (1630964D)

                                            §   January 7, 2021

                                            §   Memorandum Opinion by Justice Kerr

                                            §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order denying

habeas relief is affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By _/s/ Elizabeth Kerr__________________
                                           Justice Elizabeth Kerr